DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of application S/N 17/221,336 filed on July 29, 2022.  Claims 1 to 8, 10 to 18, 20, and 21 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2022 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claims 5 and 6 read “recieve” in line 3, and should read “receive”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 11, 14, 15, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication No. 2015/0081579) hereinafter Brown, in view of Hassan et al. (U.S. Publication No. 2021/0243294) hereinafter Hassan, and further in view of Ngoi et al. (U.S. Publication No. 2019/0362523) hereinafter Ngoi.
	As to claim 1:
	Brown discloses:
	A system for generating a geographical map including priority discrepancies, the system comprising: an electronic processor, the electronic processor configured to:
	compare audio data associated with a public safety incident to records data associated with the public safety incident [Paragraph 0068 teaches emitting a unique sound or random sound for having the mobile device record and then submit the sound for comparison with the source]; 
determine an organization and a type associated with the public safety incident [Paragraph 0077 teaches conveying data to responders and routing, reviewing and approving supplemental pertinent data, and including law enforcement, emergency response, medical assistance, search and rescue, parole officer interviews, and in-field support for case workers, etc., where for example, in a law enforcement context, while in the field, a law enforcement officer may be informed about hazards and other data near a reported position]; 
determine, based on the organization and the type, priority discrepancies included in the discrepancies [Paragraph 0035 teaches conditionally filter data and presenting such data in a manner that is beneficial to situational data analysis, in association with emergency management, law enforcement, or other such situations, where data may be combined to create enhanced situational awareness for responders thus improving their decision making ability; Paragraph 0097 teaches each organization may elect to enable additional routing of pertinent data; Paragraph 0098 teaches conducting a text search of the proposed pertinent information, to determine whether additional information should be routed to reviewers for actions consistent with organizational policy; Paragraph 0100 teaches a tag table for pertinent warnings, where the pertinent data is verified to determine if it has a routing requirement, and upon receipt, each reviewer may evaluate the need to take action consistent with organization policy; Paragraph 0101 teaches tag routing may be beneficial in cases where one or many people may have a need to be alerted as to a particular condition described by a tag]; 
generate a geographical map that is configured for display on a display device and is overlaid with a data layer that includes the priority discrepancies [Paragraph 0077 teaches hazards may be plotted on a map which may be populated form a separate source, where inbound map can be aggregated with hazard data by plotting each data on the map, where the hazard data represents the priority discrepancies which are overlaid in the geographical map].
Brown does not appear to expressly disclose parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information; determine discrepancies between the audio data and the records data; and when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle.
	Hassan discloses:
	parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information [Paragraph 0041 teaches parse audio during emergency service call; Paragraph 0023 teaches generating address or location from location data received at the device from GPS, a smart device, a geofence, a wireless network, an access point, etc., in other words, parsing records information from the records data; Paragraph 0029 teaches verifying whether location data for the device corresponds, or is in range/proximity to an address or location indicated by a user of the device (e.g., a spoken address), in other words, comparing the audio information to the records information]; 
determine discrepancies between the audio data and the records data [Paragraph 0029 teaches verifying whether location data for the device corresponds (or is in range/proximity) to an address or location indicated by a user of the device (e.g., a spoken address), and determining that the address entered by the user is incorrect, or outside a range of proximity of the location data, hence, determine discrepancies between the audio data and the records data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information; determine discrepancies between the audio data and the records data, as taught by Hassan [Paragraph 0023, 0041, 0029], because both applications are directed to processing and management of information during emergency communications; by parsing and comparing audio and records information, and determine discrepancies between the data, fast detection and correction of important information is enabled, while reducing issues related to inaccuracy and unreliability of user-provided addresses, improving thereby the emergency responses (See Hassan Paras [0008], [0009]).
Neither Brown nor Hassan appear to expressly disclose when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle.
Ngoi discloses:
when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle [Paragraph 0084 teaches resource maps are displayed each with an overlaid map preferences tool, where the resource maps can be toggled to enable a user to view a map with or without assets or resources, satellite overlays, etc., by changing the toggle to an on or off position; Paragraph 0085 teaches enable the display of field intelligence information, overlaid on a map, and including a graphical location of one or more assets and a detailed description of the assets; Paragraph 0092 teaches providing emergency information in the form of emergency layers on a map view].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by displaying or hiding the data layer based on a position of the toggle, when a selection of a toggle displayed on the display device is received, as taught by Ngoi [Paragraph 0084, 0085], because both applications are directed to processing and management of information, including information related to emergency or safety alerts; providing emergency layers overlaid on top of existing maps or data layers can assist users responding to emergencies, improve overall safety and efficiency of tasks related to the emergency, and make the information more meaningful (See Ngoi Para [0092]).

As to claim 4:
Brown as modified by Hassan discloses:
the audio data includes audio files, text files, or both of 911 communications, responder communications, or both [Hassan - Paragraph 0028 teaches a combination of any of audio, text, or an image may be used to convey location information; Paragraph 0029 teaches the location indicated by the user, e.g., a spoken address; Paragraph 0030 teaches information spoken during the emergency communication].

As to claim 5:
Brown discloses:
receiving a selection of a priority discrepancy included in the discrepancies for resolution [Paragraph 0096 teaches data may need to be reviewed for accuracy, clarity, normalization, and other operational considerations, and when additional review is required, the system may route the collected data to one or many reviewers and/or approvers]; and 
flagging the selected priority discrepancy for resolution by records management personnel [Paragraph 0096 teaches routing the collected data to one or many reviewers and/or approvers, where the data may be routed by tag, operational chain of command or both; Paragraph 0098 teaches reviewers may be notified by email of a pending flagged term and can also access a queue of flagged terms].

As to claim 8:
 Brown discloses:
the geographical map is a photograph, a geographic information system map, a computer aided design map, or a combination of the foregoing [Paragraph 0077 teaches hazards may be plotted on a map which may be populated from a separate source, i.e., open street maps, or MapQuest].

As to claim 10:
Brown discloses:
the records data includes public records, a geographic information system map, a computer aided design map, or a combination of the foregoing [Paragraph 0055 teaches the system may converge all sensor sources such that public, government, private and geographically mobile sensors may be employed to ascertain conditions, support decision making and enhance situational awareness; Paragraph 0056 teaches sensors and data include public health information, environmental condition information, traffic sensors, highway system monitors, etc.].
	Claims 11, 14, 15, 18, and 19 are rejected under same rationale, since they recite similar limitations.

As to claim 21:
	Brown discloses:
	A system for generating a geographical map including priority discrepancies, the system comprising: an electronic processor, the electronic processor configured to:
	compare audio data associated with a public safety incident to records data associated with the public safety incident using one selected from the group consisting of a string comparison function, a relational operator, and a bitwise operator [Paragraph 0037 teaches querying data dynamically from external resources to obtain supplemental pertinent data, by forming a query to those resources based on the internet protocol address and associated identifiers or query parameters, which allow the internet data resources to search for and return data that matches search criteria; therefore, comparing data using relational operators; Paragraph 0068 teaches emitting a unique sound or random sound for having the mobile device record and then submit the sound for comparison with the source]; 
determine an organization and a type associated with the public safety incident [Paragraph 0077 teaches conveying data to responders and routing, reviewing and approving supplemental pertinent data, and including law enforcement, emergency response, medical assistance, search and rescue, parole officer interviews, and in-field support for case workers, etc., where for example, in a law enforcement context, while in the field, a law enforcement officer may be informed about hazards and other data near a reported position]; 
determine, based on the organization and the type, priority discrepancies included in the discrepancies [Paragraph 0035 teaches conditionally filter data and presenting such data in a manner that is beneficial to situational data analysis, in association with emergency management, law enforcement, or other such situations, where data may be combined to create enhanced situational awareness for responders thus improving their decision making ability; Paragraph 0097 teaches each organization may elect to enable additional routing of pertinent data; Paragraph 0098 teaches conducting a text search of the proposed pertinent information, to determine whether additional information should be routed to reviewers for actions consistent with organizational policy; Paragraph 0100 teaches a tag table for pertinent warnings, where the pertinent data is verified to determine if it has a routing requirement, and upon receipt, each reviewer may evaluate the need to take action consistent with organization policy; Paragraph 0101 teaches tag routing may be beneficial in cases where one or many people may have a need to be alerted as to a particular condition described by a tag]; 
generate a geographical map that is configured for display on a display device and is overlaid with a data layer that includes the priority discrepancies [Paragraph 0077 teaches hazards may be plotted on a map which may be populated form a separate source, where inbound map can be aggregated with hazard data by plotting each data on the map, where the hazard data represents the priority discrepancies which are overlaid in the geographical map].
Brown does not appear to expressly disclose parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information; determine discrepancies between the audio data and the records data; and when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle.
	Hassan discloses:
	parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information [Paragraph 0041 teaches parse audio during emergency service call; Paragraph 0023 teaches generating address or location from location data received at the device from GPS, a smart device, a geofence, a wireless network, an access point, etc., in other words, parsing records information from the records data; Paragraph 0029 teaches verifying whether location data for the device corresponds, or is in range/proximity to an address or location indicated by a user of the device (e.g., a spoken address), in other words, comparing the audio information to the records information]; 
determine discrepancies between the audio data and the records data [Paragraph 0029 teaches verifying whether location data for the device corresponds (or is in range/proximity) to an address or location indicated by a user of the device (e.g., a spoken address), and determining that the address entered by the user is incorrect, or outside a range of proximity of the location data, hence, determine discrepancies between the audio data and the records data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by parsing audio information from the audio data, parsing records information from the records data, and comparing the audio information to the records information; determine discrepancies between the audio data and the records data, as taught by Hassan [Paragraph 0023, 0041, 0029], because both applications are directed to processing and management of information during emergency communications; by parsing and comparing audio and records information, and determine discrepancies between the data, fast detection and correction of important information is enabled, while reducing issues related to inaccuracy and unreliability of user-provided addresses, improving thereby the emergency responses (See Hassan Paras [0008], [0009]).
Neither Brown nor Hassan appear to expressly disclose when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle.
Ngoi discloses:
when a selection of a toggle displayed on the display device is received, display or hide the data layer based on a position of the toggle [Paragraph 0084 teaches resource maps are displayed each with an overlaid map preferences tool, where the resource maps can be toggled to enable a user to view a map with or without assets or resources, satellite overlays, etc., by changing the toggle to an on or off position; Paragraph 0085 teaches enable the display of field intelligence information, overlaid on a map, and including a graphical location of one or more assets and a detailed description of the assets; Paragraph 0092 teaches providing emergency information in the form of emergency layers on a map view].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by displaying or hiding the data layer based on a position of the toggle, when a selection of a toggle displayed on the display device is received, as taught by Ngoi [Paragraph 0084, 0085], because both applications are directed to processing and management of information, including information related to emergency or safety alerts; providing emergency layers overlaid on top of existing maps or data layers can assist users responding to emergencies, improve overall safety and efficiency of tasks related to the emergency, and make the information more meaningful (See Ngoi Para [0092]).

Claims 2, 3, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication No. 2015/0081579) hereinafter Brown, in view of Hassan et al. (U.S. Publication No. 2021/0243294) hereinafter Hassan, in view of Ngoi et al. (U.S. Publication No. 2019/0362523) hereinafter Ngoi, and further in view of Horelik et al. (U.S. Publication No. 2021/0204108) hereinafter Horelik.
	As to claim 2:
	Brown as modified by Hassan an Ngoi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, based on the organization and the type associated with the public safety incident, a size of a geographic area, the geographic area including a place where the public safety incident is occurring; and determining discrepancies between the audio data and the records data, wherein the discrepancies are associated with the geographic area.
Horelik discloses:
determining, based on the organization and the type associated with the public safety incident, a size of a geographic area, the geographic area including a place where the public safety incident is occurring [Paragraph 0113 teaches the reported location can be a street address, a reported accuracy radius and confidence percentage, a location within a campus or apartment building, etc.; Paragraph 0189 teaches an emergency service provider may require that a dispatch location has an accuracy radius of less than 50 meters, and in such instances, it is necessary to determine whether or not a location generated by a communication device and reported to the emergency management system is accurate enough to deliver to an emergency service provider, therefore, determining a size or radius of a geographic area containing the reported location; Paragraph 0198 teaches determining the jurisdiction area that includes the emergency incident’s reported location]; and 
determining discrepancies between the audio data and the records data, wherein the discrepancies are associated with the geographic area [Paragraph 0228 teaches calculating the difference between the reported location and the carrier-provided location, therefore, determining discrepancies between the data and the records data; Paragraph 0189 teaches comparing a location accuracy metric of an emergency request to an accuracy threshold, to determine if the location accuracy metric meets or exceeds the accuracy threshold, therefore, determining discrepancies or differences associated with the location or geographic area].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by determining, based on the organization and the type associated with the public safety incident, a size of a geographic area, the geographic area including a place where the public safety incident is occurring; and determining discrepancies between the audio data and the records data, wherein the discrepancies are associated with the geographic area, as taught by Horelik [Paragraph 0228, 0189], because both applications are directed to processing and management of information, including information related to emergency or safety alerts; detecting discrepancies based on a defined geographic area enables to improve the accuracy of the identified location information.

As to claim 3:
Brown further discloses:
the display device is included in a mobile device within the geographic area [Paragraph 0044 teaches certain hazards may place the officer at risk if they are close to, for example, within 100 meters while other hazards may only be an issue if the officer is, for example, within 5 meters, where, when a person closes within the threat radius of a given hazard, an audible, visual, tactile, or other sensory alert may be rendered, presenting information on the threat as well as precautionary measures needed to mitigate the threat; Paragraph 0111 teaches user or client devices may include any of a number of general purpose personal computers, such as desktop, laptop or tablet computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software].

As to claim 6:
Brown as modified by Hassan an Ngoi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose receive further audio data; and resolve a priority discrepancy included in the discrepancies based on the further audio data, wherein the resolved priority discrepancy is removed from the discrepancies.
Horelik discloses:
receive further audio data [Paragraph 0014 teaches receiving a new location from the emergency responder]; and 
resolve a priority discrepancy included in the discrepancies based on the further audio data, wherein the resolved priority discrepancy is removed from the discrepancies [Paragraph 0014 teaches generating an improved location based on the new location received from the emergency responder].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by receiving further audio data; and resolve a priority discrepancy included in the discrepancies based on the further audio data, wherein the resolved priority discrepancy is removed from the discrepancies, as taught by Horelik [Paragraph 0014], because both applications are directed to processing and management of information, including information related to emergency or safety alerts; detecting and resolving discrepancies enables to improve the accuracy of the identified location information.

As to claim 7:
Brown as modified by Hassan an Ngoi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determine, based on the organization and the type associated with the public safety incident, high priority discrepancies included in the priority discrepancies; and highlight the high priority discrepancies in the geographical map.
Horelik discloses:
determine, based on the organization and the type associated with the public safety incident, high priority discrepancies included in the priority discrepancies [Paragraph 0066 teaches different models are used to calculate accuracy metrics, and to determine whether and which information to provide, based on the type of emergency, including the type of event (first responders, e.g., police, fire, medical, vehicular, etc.), and the circumstances (type of incident, e.g., violent crimes, etc.)]; and 
highlight the high priority discrepancies in the geographical map [Paragraph 0228 teaches a graphical display where the validated location is shown on a map, where the validated location (depicted by X) is shown with a confidence circle, and the carrier-provided location is also displayed, which is at a distance from the validated location, therefore, highlighting the discrepancy in the map by including a confidence circle around the validated location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Brown, by determining, based on the organization and the type associated with the public safety incident, high priority discrepancies included in the priority discrepancies; and highlight the high priority discrepancies in the geographical map, as taught by Horelik [Paragraph 0066, 0228], because both applications are directed to processing and management of information, including information related to emergency or safety alerts; detecting and highlighting high priority discrepancies enables reviewers to identify and resolve the discrepancies in order of priority, which improves the accuracy and integrity of the information.
Claims 12, 13, 16, and 17 are rejected under same rationale, since they recite similar limitations.

Response to Arguments
	This is in response to arguments filed on July 29, 2022.  Applicant’s arguments have been fully and carefully considered, but they are moot in view of new grounds of rejections, as necessitated by the amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169